Exhibit 10.1

EXECUTION COPY

CITADEL BROADCASTING CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Participant: Farid Suleman

Effective June 3, 2010



--------------------------------------------------------------------------------

CITADEL BROADCASTING CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Participant: Farid Suleman

Effective as of June 3, 2010

TABLE OF CONTENTS

 

Article I - Definitions

   2

Article II - Eligibility for and Amount of Benefits

   4

Article III - Forms and Commencement of Benefits

   5

Article IV - Beneficiaries; Participant Data

   6

Article V - Amendment and Termination

   7

Article VI - Administration

   7

Article VII - Miscellaneous

   9

Article VIII - The Trust

   10

 

i



--------------------------------------------------------------------------------

CITADEL BROADCASTING CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Participant: Farid Suleman

Adopted and Effective as of June 3, 2010 (the “Effective Date”)

This Citadel Broadcasting Corporation Supplemental Executive Retirement Plan for
Farid Suleman (the “Plan”) is adopted by Citadel Broadcasting Corporation’s
Compensation Committee (“Citadel”), a Delaware corporation. The purpose of the
Plan is to offer the Plan’s only participant, Farid Suleman, supplemental
retirement benefits. The Plan is intended to be an unfunded “top-hat” pension
Plan that provides deferred compensation to a select group of management or
highly compensated individuals. The Plan is intended to comply with the
requirements of section 409A of the Code, as added by the American Jobs Creation
Act of 2004, and the Treasury regulations or any other authoritative guidance
issued thereunder (collectively, “Section 409A”).

ARTICLE I

DEFINITIONS

When used herein, the following terms shall have the meanings below unless the
context clearly indicates otherwise:

1.1 “Administrator” means the person or committee appointed by the Compensation
Committee of the Board (the “Committee”) to be responsible for the operation and
administration of the Plan. The Committee may at any time and from time to time
remove the person or committee appointed as Administrator and may appoint a new
Administrator.

1.2 “Annual Bonus” means the annual cash incentive bonus earned by the
Participant for each Plan Year during the Determination Period, regardless of
when actually paid. If the Participant elects to forfeit an Annual Bonus, such
Annual Bonus shall nevertheless be taken into account if the Committee
determines that it was, or would have been, earned.

1.3 “Base Salary” means the Participant’s base salary for each Plan Year in the
Determination Period, without giving effect to any deferral election.

1.4 “Beneficiary” means any person or persons so designated in accordance with
the provisions of Article IV.

1.5 “Benefit Commencement Date” means, with respect to each payment required to
be made to the Participant under this Plan, the date the payment is required to
be made to the Participant hereunder.

1.6 “Board of Directors” means the Board of Directors of Citadel.

1.7 “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

1.8 “Determination Period” means the five most recently completed Plan Years
ending prior to the Benefit Commencement Date.

 

2



--------------------------------------------------------------------------------

1.9 “Disability” means a period of disability during which the Participant
(i) has been susbstantially unable to perform the his material duties hereunder
by reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for one-hundred eighty (180) consecutive days or
two-hundred-seventy (270) days in any twenty-four (24) month period.

1.10 “Employer” means Citadel and its affiliates.

1.11 “Final Average Compensation” means the sum of the Participant’s (i) average
annual Base Salary for the five Plan Years during the Determination Period and
(ii) average Annual Bonus for the five Plan Years during the Determination
Period.

1.12 “First Date of Eligibility” means Effective Date.

1.13 “Involuntary Termination of Employment” means termination of the
Participant’s employment with the Employer (i) by the Employer other than for
Cause; or (ii) by the Participant with Good Reason, (both as defined and
described in Section 26 of the Employment Agreement effective June 3, 2010
between Citadel Broadcast Corporation and Farid Suleman).

1.14 “Normal Retirement Age” means the date on which the Participant attains the
age of 65.

1.15 “Offsets” means any benefits accrued under any Company-sponsored retirement
plan (other than the Plan) that are attributable to Employer contributions
(other than salary deferral contributions).

1.16 “Participant” means Farid Suleman, CEO of Citadel Broadcasting Corporation.

1.17 “Plan” means this Citadel Broadcasting Supplemental Executive Retirement
Plan – Participant: Farid Suleman.

1.18 “Plan Year” means the twelve (12) month period ending on December 31.

1.19 “Section 409A” means Code section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.

1.20 “Separation from Service” means separation from service within the meaning
of Section 409A, treating as a Separation from Service the Participant’s death,
termination due to Disability and/or an anticipated permanent reduction in the
level of bona fide services to twenty percent (20%) or less of the average level
of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Participant performed
services for the Employer, if that is less than thirty-six (36) months). For
this purpose, upon a sale or other disposition of the assets of the Employer to
an unrelated purchaser, if the Participant is providing services to the
purchaser after and in connection with the purchase transaction, the Board of
Directors reserves the right, to the extent permitted by Section 409A, to
determine that the Participant has not experienced a Separation from Service.

1.21 “Citadel” means Citadel Broadcasting Corporation and any successor to it.

 

3



--------------------------------------------------------------------------------

1.22 “Trust” means any trust fund established pursuant to the Plan.

1.23 “Trustee” means the trustee named in the agreement establishing the
applicable Trust and such successor and/or additional trustees as may be named
pursuant to the terms of the agreement establishing the applicable Trust.

1.24 “Vested Percentage” means the product of 10% and the Participant’s
completed Years of Service (not to exceed 10); provided that the Vested
Percentage shall be 100% if the Participant’s Separation from service is due to
death, Disability or an Involuntary Termination of Employment.

1.25 “Year of Service” means each twelve (12) consecutive month period during
the Participant’s employment with the Employer following the Participant’s
original date of hire on March 4, 2002, including any partial Years of Service
(expressed in terms of completed months) for the applicable portion of the year
to be considered. On the Effective Date, the Participant was credited with 8.25
Years of Service.

ARTICLE II

ELIGIBILITY FOR AND AMOUNT OF BENEFITS

2.1 Eligibility. This Plan has the limited purpose of providing for the funding
and payment of a supplemental executive retirement benefit for the Participant.
Therefore, the Participant is the only eligible participant under the provisions
of this Plan and his participation and eligibility has been approved by the
Committee.

2.2 Supplemental Plan Benefit.

(a) Normal Retirement Benefit. Upon the Participant reaching his Normal
Retirement Age, and for any benefits accrued after Normal Retirement Age, the
Supplemental Plan Benefit shall be equal to the product of (A) the Participant’s
Vested Percentage and (B) an amount equal to (i) minus (ii) minus (iii), where
(i), (ii), and (iii) are:

(i) The present value of a single life annuity paying the Participant four
percent (4%) times Years of Service (to a maximum of 25 years) times the
Participant’s Final Average Compensation (to a maximum of one hundred percent
(100%) of the Participant’s Final Average Compensation).

(ii) The present value of the Participant’s Offsets.

(iii) The accumulated value of any prior distributions under this Plan.

(b) Benefit Upon a Separation from Service. Upon any Separation from Service,
the Participant shall be entitled to any unpaid Supplemental Plan Benefit
determined pursuant to Section 2.2(a) as of his Separation from Service;
provided that if such Separation from Service occurs before the Participant has
attained his Normal Retirement Age, the Participant’s Supplemental Plan Benefit
shall be determined pursuant to Section 2.2(a) as of his Separation from Service
and shall be reduced by four percent (4%) per year for each year (or fraction
thereof) prior to 65 that such benefit would be paid. In determining the value
of Offsets to the Supplemental Plan Benefit commencing prior to the
Participant’s Normal Retirement Date, no further accruals shall be assumed but
future investment earnings shall be assumed using the assumptions set forth in
Section 2.3.

 

4



--------------------------------------------------------------------------------

(c) Benefit Payment. Any amount payable hereunder shall be paid in accordance
with Section 3.2.

2.3 Actuarial Equivalent. In determining present value hereunder, any amount
expressed as an annuity (e.g., the amounts described in Sections 2.2 (a)(i),
(ii) and (iii)) shall be determined using as the interest rate the “applicable
interest rate,” as such term is defined under section 417(e)(3)(C) of the Code
for the second month preceding the calendar year in which the Participant or
Beneficiary receives payment (in accordance with Section 3.2) and (2) the
mortality table will be the “applicable mortality table,” as such term is
defined under section 417(e)(3)(B) of the Code. The “applicable interest rate”
means the adjusted first, second and third segment rates applied under rules
similar to section 430(h)(2)(C) of the Code, computed without regard to a
24-month average. For purposes of projecting the value of the Employer
contributions to Normal Retirement Age under Section 2.2(b), the assumed
investment return rate shall be 5.0%.

ARTICLE III

FORM AND COMMENCEMENT OF BENEFITS

3.1 Form of Benefits. Supplemental Plan Benefits payable to the Participant or a
Beneficiary pursuant to Article II shall be in the form of a lump sum cash
payment.

3.2 Commencement of Benefits. Subject to Sections 3.4 and 3.5, the Supplemental
Plan Benefits shall be payable to the Participant by no later than the fifteenth
day of the third month following the earlier to occur of (i) the Participant
attaining his Normal Retirement Age or (ii) the Participant’s Separation from
Service; provided that any Supplement Plan Benefit earned by the Participant
after attaining his Normal Retirement Age shall be paid no later than the
fifteenth day of the third month following his subsequent Separation from
Service.

3.3 Permitted Accelerations. The Committee in its sole discretion (without any
direct or indirect election on the part of the Participant), may accelerate
payments under the Plan to the extent permitted under Section 409A (such as, for
example, as provided in Section 1.409A-3(j)(4) of the Treasury regulations, to
comply with domestic relations orders or certain conflict of interest rules, to
pay employment taxes, to make a lump sum cash out of certain de minimis amounts
that are less than the applicable dollar amount under Code Section 402(g)(1)(B),
or to make payments upon income inclusion under Section 409A).

3.4 Delay in Payment. If Citadel reasonably anticipates that any payment
scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Employer to continue as a
going concern if paid as scheduled, then Citadel may defer that payment. In
addition, Citadel may, in its discretion, delay a payment upon such other events
and conditions as the IRS may prescribe. The amounts so deferred shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date on which Citadel reasonably
anticipates that such violation or material harm would be avoided or as
otherwise prescribed by the IRS. Any application of this Section 3.4 must comply
with Section 409A.

 

5



--------------------------------------------------------------------------------

3.5 Section 409A Delay. Notwithstanding anything herein to the contrary, if, at
the time any payment is payable to the Participant under this Plan as a result
of the Participant’s Separation from Service (other than due to the
Participant’s death) , Citadel or any company in the affiliated group in which
Citadel’s financial statements are consolidated in accordance with generally
accepted accounting principles has a class of equity securities traded on an
established domestic or foreign securities market or otherwise and the
Participant is designated a “specified person” (as such term is defined in
Section 409A and the regulations promulgated thereunder) on a list prepared by
the Employer periodically pursuant to Section 409A and the regulations
promulgated thereunder, then during the six month period from and after the date
of the Participant’s Separation from Service the amount payable to the
Participant pursuant to this shall be withheld during such period and paid to
the Participant in a lump sum upon the expiration of six months after the date
of Separation from Service (or , if earlier than the end of such six month
period, upon the Participant’s death).

ARTICLE IV

BENEFICIARIES; PARTICIPANT DATA

4.1 Designation of Beneficiaries. In the event of the Participant’s death, any
unpaid benefit under this Plan shall be paid to the Participant’s Beneficiary.
The Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation by the Participant will revoke all prior
designations by the Participant, shall be in the form prescribed by the
Administrator and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Participant,
the Committee shall pay any such benefit payment to the Participant’s surviving
spouse (who is the spouse legally married to the Participant on the
Participant’s date of death), if then living, otherwise to the Participant’s
estate.

4.2 Information to be Furnished by the Participant and Beneficiaries; Inability
to Locate Participant or Beneficiaries. Any communication, statement or notice
addressed to the Participant or to a Beneficiary at his last post office address
as shown on Citadel’s records shall be binding on the Participant or Beneficiary
for all purposes of the Plan. Neither the Trustee, nor the Committee nor the
Employer shall be obliged to search for the Participant or any Beneficiary
beyond the sending of a registered letter to such last known address. If the
Administrator notifies the Participant or any Beneficiary that is entitled to an
amount under the Plan and the Participant or Beneficiary fails to claim such
amount or make his location known to the Administrator, then, except as
otherwise required by law, the amount payable shall be deemed to be a forfeiture
and paid to Citadel. If a benefit payable to the Participant or any Beneficiary
is subject to escheat pursuant to applicable state law, Citadel shall not be
liable to any person for any payment made in accordance with such law.

 

6



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT AND TERMINATION

5.1 Amendment or Termination. The Committee intends to continue the Plan
indefinitely but reserves the right to amend or terminate the Plan by or
pursuant to action of the Board of Directors or the Committee when, in the sole
opinion of the Board of Directors or the Committee, an amendment or termination
is advisable. No amendment or termination of the Plan shall directly or
indirectly deprive the Participant or his Beneficiary of all or any portion of
any accrued Supplemental Plan Benefit. Without limiting the generality of the
foregoing, the Committee specifically reserves the right to terminate and
liquidate the Plan, in its discretion and by action of the Committee, within the
thirty (30) days preceding or the twelve (12) months following a “change in
control event” (as defined in Section 409A); provided, however, that such
termination and liquidation must be irrevocable and shall be permitted only if
all arrangements sponsored by Citadel or its affiliated entities that are
required to be aggregated with the Plan pursuant to Section 7.9 are also
irrevocably terminated and liquidated with respect to the Participant therein
who is employed by Citadel that has experienced the change in control event, so
that the Participant and all participants under those other arrangements who are
employed by the Employers that have experienced the change in control event are
required to receive all amounts of compensation deferred under the terminated
and liquidated arrangements within twelve (12) months of the date Citadel takes
irrevocable action to terminate and liquidate the arrangements. Upon termination
of the Plan, the Participant shall be treated as if he had experienced an
Involuntary Termination of Employment on the date of such amendment; provided,
however, any distribution made upon a termination of the Plan shall be
distributed in accordance with the requirements, restrictions and limitations of
Section 1.409A-3(j)(4)(ix) of the Treasury regulations.

5.2 Amendments Required By Law. Notwithstanding the provisions of Section 5.1,
the Plan may be amended at any time, retroactively if required, if found
necessary, in the opinion of the Committee, in order to ensure that the Plan is
characterized as a non-tax-qualified Plan of deferred compensation as described
under Code, to ensure that the Trust is characterized as a grantor trust as
described in the Code, to conform the Plan to the provisions of Section 409A and
to conform the Plan and the Trust to the requirements of any other applicable
law; except to the extent that Section 409A requires that this Section be
disregarded because it purports to nullify Plan terms that are not in compliance
with Section 409A. No such amendment shall be considered prejudicial to any
interest of the Participant or a Beneficiary.

5.3 Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article V to the
contrary. If the timing of any distribution election would result in any tax or
other penalty (other then ordinary payable Federal, state and payroll taxes),
which tax or penalty can be avoided by payment of the distribution at a later
time, then the distribution shall be made on (or as soon as practicable after)
the first date on which such distributions can be made without such tax or
penalty; except to the extent that Section 409A requires that this Section 5.3
be disregarded because it purports to nullify Plan terms that are not in
compliance with Section 409A.

ARTICLE VI

ADMINISTRATION

6.1 Administrator. The Plan shall be administered by the Administrator, which
shall have the authority to interpret the Plan, and to determine the nature and
amount of benefits. Any construction or interpretation of the Plan and any
determination of fact in administering the Plan made in good faith by the
Administrator shall be final and conclusive for all Plan purposes.

 

7



--------------------------------------------------------------------------------

6.2 Claims Procedure.

(a) Initial Claim. Either the Participant or Beneficiary of the Participant if
he dies prior to the final distribution under this Plan (“Claimant”) may deliver
to the Administrator a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state, in detail, the determination desired by
the Claimant.

(b) Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

(i) That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(ii) That the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

(iii) The specific reason(s) for the denial of the claim, or any part of it;

(iv) Specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(v) A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(vi) An explanation of the claim review procedure set forth in the Plan
document.

(c) Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

(i) May review pertinent documents;

(ii) May submit written comments or other documents; and/or

(iii) May request a hearing, which the Administrator, in its sole discretion,
may grant.

 

8



--------------------------------------------------------------------------------

(d) Decision on Review. The Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

(i) Specific reasons for the decision;

(ii) Specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(iii) Such other matters as the Administrator deems relevant.

(e) Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.

ARTICLE VII

MISCELLANEOUS

7.1 No Effect on Employment Rights. Nothing contained herein will confer upon
the Participant the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Participant without regard to the existence of the Plan.

7.2 Funding. Neither the Participant, any Beneficiary nor any other person shall
have any interest in any particular assets of the Employer by reason of the
right to receive a benefit under the Plan. To the extent that the Participant or
any other person acquires a right to receive benefits under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

7.3 Spendthrift Provisions. No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge prior to such receipt shall be void; and Citadel shall not be liable in
any manner for or subject to the debts, contracts, liabilities, engagements or
torts of any person entitled to any benefit under the Plan.

7.4 State Law. The Plan is established under and will be construed according to
the laws of the State of New York.

7.5 Incapacity of Recipient. In the event that the Participant or any
Beneficiary is declared incompetent or otherwise incapacitated and a
conservator, guardian or other person legally charged with the care of the
person or the estate of the Participant or the Beneficiary is appointed, any
benefits under the Plan to which the Participant or his or her Beneficiary is
entitled shall be paid to the conservator, guardian or other person legally
charged with the care of the Participant. Except as provided in the preceding
sentence, should the Administrator, in its discretion, determine that the
Participant or any Beneficiary is unable to manage personal affairs, the
Administrator may make distributions to any person for the benefit of the
Participant or any Beneficiary.

 

9



--------------------------------------------------------------------------------

7.6 Impact on Other Plans. This Plan shall not affect the Participant’s rights
under, or replace, other retirement, welfare or similar benefits, except if the
contrary is provided herein or in such other benefit Plans.

7.7 Representations. Neither Citadel nor any Employer represents or guarantees
that any particular federal or state income, payroll, personal property or other
tax consequence will result from participation in this Plan. The Participant
should consult with professional tax advisors to determine the tax consequences
of his participation.

7.8 Aggregation of Employers. If the Employer is a member of a controlled group
of corporations or a group of trades or businesses under common control (as
described in Code sections 414(b) or (c), but substituting a fifty percent
(50%) ownership level for the eighty percent (80%) level set forth in those Code
sections), all members of the group shall be treated as a single Employer for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Section 409A shall require. For purposes of
Section 5.1, in the case of a change in control event, the entities to be
treated as a single Employer shall be determined immediately following the
change in control event.

7.9 USERRA. Notwithstanding anything herein to the contrary, any distribution
election provided to the Participant as necessary to satisfy the requirements of
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended, shall be permissible hereunder.

7.10 Aggregation of Plans. If the Employer offers other nonaccount balance
deferred compensation Plans in addition to the Plan, those Plans together with
the Plan shall be treated as a single Plan to the extent required under
Section 409A for purposes of cashing out de minimus amounts pursuant to
Section 3.3 and for any other purposes under the Plan as Section 409A shall
require.

ARTICLE VIII

THE TRUST

8.1 Establishment of the Trust. Citadel may establish a Trust with a Trustee
pursuant to such terms and conditions as may be established in a formal trust
document or agreement that would be entered into between Citadel and a Trustee.
The Trust shall be intended to be treated as a “grantor” trust under the Code
and the establishment of any Trust shall not be intended to cause the
Participant to realize current income on amounts contributed thereto, and the
Trust shall be so interpreted.

[REMAINDER OF PAGE LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by an
authorized member this 20th day of August, 2010.

ATTEST:

 

      CITADEL BROADCASTING CORPORATION

/s/ June L. Kelley

    By:  

/s/ Randy L. Taylor

Print Name:  

June L. Kelley

    Print Name:  

Randy L. Taylor

      Title:  

CFO

      Date:  

8/20/10

 

11